                                                                                             JS-6
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES -- GENERAL

Case No.         CV 19-9670-JFW(SKx)                                        Date: February 11, 2020

Title:           Jesus Cardenas -v- Commerce Home Mortgage, LLC


PRESENT:
                 HONORABLE JOHN F. WALTER, UNITED STATES DISTRICT JUDGE

                 Shannon Reilly                              None Present
                 Courtroom Deputy                            Court Reporter


ATTORNEYS PRESENT FOR PLAINTIFFS:                    ATTORNEYS PRESENT FOR DEFENDANTS:
              None                                                 None

PROCEEDINGS (IN CHAMBERS):                ORDER OF DISMISSAL

        In the Notice of Settlement filed on February 7, 2020, Dkt. No. 9, the parties represent that
they have settled this action. As a result, the Court dismisses this action without prejudice subject
to either party reopening the action on or before Mach 27, 2020. The Court will retain jurisdiction
for the sole purpose of enforcing the settlement until Mach 27, 2020. Thereafter, absent further
order of the Court, the dismissal of this action will be with prejudice. All dates in this action,
including the trial date are vacated.

         IT IS SO ORDERED.




                                                                                Initials of Deputy Clerk sr

(Rev. 1/14/15)
